DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 01/19/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is being considered by the examiner.

Status of Claims
	In Applicant’s preliminary amendment filed on 01/19/2021, claims 1-21 have been canceled; claims 22-39 are newly added; claims 22-39 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,863,245. Although the claims at issue are not identical, they are not patentably distinct from each other because
for example from the below table analysis between the instant application claim 22 and claim 1 of U.S. Patent No. 10,863,245, it is clear that all elements of the instant application claim 22 are found in patent claim 1.  The difference between the instant application claim 22 and the patent claim 1 lies in the fact that the patent claim 1 includes additional elements and is thus more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the instant application claim 22.
Since the instant application claim 22 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Instant Application 17/092,858
U.S. Patent No. 10,863,245
Claim 22:
A computer-implemented method for augmenting audio/video content, the method comprising: 
determining, using processing equipment, that the audio/video content is related to a sports broadcast of a particular sport; identifying, using the processing equipment, enhanced metadata associated with the particular sport in an enhanced metadata database; 
identifying, using the processing equipment, a plurality of possible events that may occur during the particular sport, based on the enhanced metadata associated with the particular sport; 


detecting, using the processing equipment, an event among the plurality of possible events during a time segment of the audio/video content based on data in the audio/video content corresponding to the time segment; 
identifying, using the processing equipment, enhanced metadata associated with the event in the enhanced metadata database; 





extracting, using the processing equipment, content-specific data from the audio/video content; 
augmenting, using the processing equipment, the audio/video content with the identified enhanced metadata associated with the event and with the content-specific data to generate augmented content; and 

providing the augmented content for display on user equipment during playback of the time segment.
Claim 1:
A computer-implemented method for augmenting audio/video content, the method comprising: 
determining, using processing equipment, that the audio/video content is related to a sports broadcast of a particular sport; identifying, using the processing equipment, enhanced metadata associated with the particular sport in an enhanced metadata database; 
identifying, using the processing equipment, a plurality of possible events that may occur during the particular sport and rules associated with the plurality of possible events, based on the enhanced metadata associated with the particular sport; 
detecting, using the processing equipment, an event among the plurality of possible events during a time segment of the audio/video content based on data in the audio/video content corresponding to the time segment; 
identifying, using the processing equipment, enhanced metadata associated with the event in the enhanced metadata database, the identified enhanced metadata associated with the event comprising a rule associated with the event among the rules associated with the plurality of possible events and an application of the rule to the event; 
extracting, using the processing equipment, content-specific data from the audio/video content; 
augmenting, using the processing equipment, the audio/video content with the rule associated with the event, with the application of the rule to the event, and with the content-specific data to generate augmented content; and 
providing the augmented content for display on user equipment during playback of the time segment.




Claims 23-27 of the instant application correspond to claims 6 and 2-5 of the patent, respectively.

Claims 28-33 of the instant application are directed to similar limitations as in claims 22-27 above and correspond to the system claims 7-11 of the patent.  Hence, claims 28-33 of the instant application are considered accordingly.

Claims 34-39 of the instant application are directed to similar limitations as in claims 22-27 above and correspond to the non-transitory computer readable claims 12-16 of the patent.  Hence, claims 34-39 of the instant application are considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 26-29, 32-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (US 2017/0359622), hereinafter “Gopalan”, in view of Olsen, Jr. (US 2010/0043040).
Claim 22 – Gopalan teaches a computer-implemented method for augmenting audio/video content [Fig. 3, Abstract and ¶0016], the method comprising: 
determining, using processing equipment, that the audio/video content is related to a sports broadcast of a particular sport [¶0095, Fig. 8 and ¶0098-¶0104:  e.g., determining that the audio/video content is related to a sports broadcast of a football game (a particular sport)]; 
identifying, using the processing equipment, enhanced metadata associated with the audio/video content in an enhanced metadata database [¶0026: identifying descriptive data/metadata (enhanced metadata) associated with the audio/video content from an online database]; 
identifying, using the processing equipment, a plurality of possible events that may occur during the audio/video content, based on the enhanced metadata associated with the audio/video content [¶0049-¶0051]; 
detecting, using the processing equipment, an event among the plurality of possible events during a time segment of the audio/video content based on data in the audio/video content corresponding to the time segment [¶0014, ¶0050-¶0051 and ¶0035-¶0036: detecting an event among the plurality of possible events during a scene (a time segment of the audio/video content) based on data in the audio/video content corresponding to the scene]; 
identifying, using the processing equipment, enhanced metadata associated with the event in the enhanced metadata database [¶0026: e.g., identifying descriptive data/metadata such as actors’ real names (enhanced metadata) associated with the  kitchen scene (event) in an online database (enhanced metadata database)]; 
extracting, using the processing equipment, content-specific data from the audio/video content [¶0026: e.g., extracting objects or human faces from the audio/video content]; 
augmenting, using the processing equipment, the audio/video content with the identified enhanced metadata associated with the event and with the content-specific data to generate augmented content [e.g.,¶0026:  the narrative description augments the audio/video content with the identified enhanced metadata (e.g., actor’s real names) and with the content-specific data (actors who participate in the media content)]; and 
providing the augmented content for display on user equipment during playback of the time segment [¶0026 and/or ¶0052-¶0053].
Gopalan further teaches identifying, using the processing equipment, a plurality of possible events that may occur during a particular sport, based on the enhanced metadata associated with the particular sport [¶0046: identifying, a plurality of possible events that may occur during a basketball game (a particular sport), e.g., slam dunk events that may occur in the basketball sport, based on narrative description]; 
Gopalan does not explicitly disclose identifying enhanced metadata associated with the particular sport.
However, in an analogous art, Olsen Jr. teaches identifying, using the processing equipment, enhanced metadata associated with the particular sport in an enhanced metadata database [Fig. 3, ¶0024-0025 and Fig. 8, ¶0036: identifying sport organization information (enhanced metadata associated with the particular sport) in the sport definition file (enhanced metadata database) in order to list all possible events that can occur during the particular sport];
identifying, using the processing equipment, a plurality of possible events that may occur during the particular sport, based on the enhanced metadata associated with the particular sport [Fig. 8 and ¶0036].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of using sports definition information as metadata to describe a particular sport taught by Olsen and the technique of augmenting media content, including content related to a particular sport, taught by Gopalan to enhance the viewing experience of sports video via interactive viewing (see Olsen ¶0018).

Claim 23 – the combination of Gopalan in view of Olsen, specifically Olsen, teaches the plurality of possible events that may occur during the particular sport comprise a list of possible events [Fig. 8 and ¶0036].

Claim 26 – Gopalan in view of Olsen, Jr., specifically Gopalan, teaches providing the augmented content for display on user equipment during playback of the time segment comprises causing to be simultaneously displayed on the user equipment during the time segment content from the audio/video content and interactive content associated with the event [¶0041-¶0042: providing the augmented content (narrative description and media content) and causing to be simultaneously displayed on the user equipment during the time segment content from the media content and interactive content (Internet-accessible information linked to the narrative description), the user equipment includes media display device 108 and companion device 116B; alternatively, see ¶0043].

Claim 27 – Gopalan in view of Olsen, Jr., specifically Gopalan, teaches extracting the content specific data from the audio/video content comprises extracting the content-specific data from closed-captioning data of the audio/video content [¶0090].

Claim 28 is directed to similar limitations as in claim 22 above, and hence is considered accordingly.  Regarding the limitations for:
electronic storage equipment configured to store an enhanced metadata database, see Gopalan Fig. 8, ¶0104 and ¶0024 & ¶0026]; and for
processing equipment coupled to the electronic storage equipment, see Fig. 8 and ¶0098-¶0102.

Claims 29, 32 and 33  are directed to similar limitations as in claims 23, 26 and 27 above, respectively; hence claims 29, 32 and 33 are considered accordingly.

Claim 34 is directed to similar limitations as in claim 22 above, and hence is considered accordingly.

Claims 35, 38 and 39  are directed to similar limitations as in claims 23, 26 and 27 above, respectively; hence claims 35, 38 and 39 are considered accordingly.
  

Claims 24, 25, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan (US 2017/0359622) in view of Olsen Jr. (US 2010/0043040) as applied above, and further in view of Ishtiaq et al. (US 2015/0082349), hereinafter “Ishtiaq”.
Claim 24 – Gopalan in view of Olsen Jr., specifically Gopalan, teaches the time segment is a first time segment [¶0050-¶0051 and ¶0046: first time segment is a first scene, e.g., a first highlight scene of a basketball game], and
wherein the method further comprises:
identifying a second event among the plurality of possible events in a second time segment of the audio/visual content [¶0035 and ¶0046: identifying a second scene such as a second highlight scene of a basketball game]; and 
identifying second enhanced metadata associated with the second event [¶0035: identifying metadata associated with the second scene in order to generate narrative description for the second scene], wherein augmenting the audio/video content comprises augmenting the audio/video content with the identified enhanced metadata associated with the event, the content-specific data, and the identified second enhanced metadata associated with the event to generate augmented data [¶0035: augmenting the audio/video content with narrative story that links a series of events, the narrative story includes the identified narrative description (enhanced metadata) associated with the first scene/event, the content-specific data and the second enhanced metadata (metadata for the second scene/event)].
Gopalan is silent regarding a second time segment of the audio/visual content that at least partially overlaps with the first time segment.
However, in an analogous art, Ishtiaq teaches identifying a second event in a second time segment of the audio/visual content that at least partially overlaps with the first time segment; and identifying second enhanced metadata associated with the second event [Fig. 2B and ¶0068].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of identifying metadata for features in content in overlapping content segments taught by Ishtiaq and the technique for augmenting media content with narrative description for the media content taught by Gopalan in view of Olsen, Jr. to enhance the effectiveness of adding supplemental content to the playback of the video content (see Ishtiaq ¶0067).

Claim 25 – Gopalan in view of Olsen, Jr. in view of Ishtiaq, specifically Gopalan, teaches extracting second content-specific data from the audio/video content [¶0035-¶0036 and ¶0046: extracting content-specific data from scene 208 as applied a second basketball highlight scene (second content-specific data), wherein augmenting the audio/video content comprises augmenting the audio/video content with the identified enhanced metadata associated with the event, the content-specific data, the identified second enhanced metadata associated with the second event, and the second content-specific data to generate augmented data [¶0035-¶0036 and ¶0046 (teaching in ¶0035 applies to basketball game content in ¶0046): augmenting the audio/video content with narrative story that links a series of events, the narrative story includes the enhanced metadata associated with the first event, the content-specific data, the identified second enhanced metadata associated with the second scene/event (metadata for the second scene/event), and the extracted content-specific data from image 208 of the second scene; alternatively or additionally, see ¶0031-¶0032 for extracting second content-specific data (from music and dialog) and augmenting the audio/video content with narrative story that includes the narrative story includes the enhanced metadata, the content-specific data, the second enhanced metadata (metadata for the second scene/event), and the extracted content-specific data from music and dialog of the content].

Claims 30 and 31 are directed to similar limitations as in claims 24 and 25 above, respectively; hence claims 30 and 31 are considered accordingly.

Claims 36 and 37 are directed to similar limitations as in claims 24 and 25 above, respectively; hence claims 36 and 37 are considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423